                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                            NO. 4:09-CR-00091-D



  UNITED STATES OF AMERICA
                                                                      ORDER TO SEAL
      v.


  LANCE WHITAKER



       On motion of the Defendant, Lance Whitaker, and for good cause shown, it is hereby

ORDERED that [DE 145 and 146] be sealed until otherwise ordered by the Court, except that

copies may be provided to the United States Attorney's Office and Counsel for the above-named

Defendant.

       IT IS SO ORDERED.

       This __a_ day of   f e.- l? ,<A tt--,.. '-f   .:2.0 ;l.. I ,




                                            United States District Judge




           Case 4:09-cr-00091-D Document 153 Filed 02/08/21 Page 1 of 1
